NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted August 12, 2009
                                  Decided August 12, 2009

                                          Before

                             FRANK H. EASTERBROOK, Chief Judge

                            MICHAEL S. KANNE, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

No. 09‐1189

MARY JANE MURRAY,                                  Appeal from the United States District 
    Plaintiff‐Appellant,                           Court for the Eastern District of Wisconsin.

       v.                                          No. 08‐C‐1072

MILWAUKEE COUNTY, et al.,                          Rudolph T. Randa,
    Defendants‐Appellees.                          Chief Judge.

                                        O R D E R

      Mary Jane Murray appeals from the dismissal of her civil‐rights complaint on the
ground that it fails to state a claim.  We affirm the judgment.

        The guardianship of Murray’s developmentally disabled daughter, Mary Kate
Murray (“Mary Kate”), is at the center of this lawsuit and many other suits that Murray has
filed over the years in state and federal court.  Mary Kate has had several different
guardians since 1984, including Murray’s sister and two of Murray’s former coworkers. 
Most recently, in 1999, when Mary Kate was 38 years old, a Wisconsin state court appointed
ARC of Greater Milwaukee, Inc., an organization serving the disabled, to serve as Mary
Kate’s guardian.  In her present complaint, Murray claims that Milwaukee County, Mary
Kate’s former guardians, and ARC violated her and her daughter’s constitutional rights. 
Murray moved to proceed in forma pauperis, see 28 U.S.C. § 1915(a), but the district court
No. 09‐1189                                                                                Page 2

concluded that the complaint fails to state a claim and dismissed the suit, see id. § 1915(e)(2). 
On appeal Murray argues that the district court’s dismissal was in error and repeats many
of the allegations from her complaint.

        As a threshold matter we note that Murray is not authorized to bring a civil‐rights
suit on behalf of Mary Kate.  Only ARC, Mary Kate’s legally appointed guardian, may bring
suit on her behalf, and ARC may do so only with the assistance of counsel.  See Struck v.
Cook County Pub. Guardian, 508 F.3d 858, 859 (7th Cir. 2007); Malone v. Nielson, 474 F.3d 934,
937 (7th Cir. 2007); Navin v. Park Ridge Sch. Dist., 270 F.3d 1147, 1149 (7th Cir. 2001). 
Murray’s claims made on behalf of her daughter, therefore, were not properly before the
district court.  Murray’s own claim, moreover, is limited to the contention that she would be
the best guardian for Mary Kate and yet the defendants have prevented her from serving in
that capacity.  But the selection of an appropriate guardian raises no federal constitutional
issue; any concern Murray has about Mary Kate’s guardianship must be addressed to the
state court where the guardianship determination was made.  See Struck, 508 F.3d at 859.



                                                                                    AFFIRMED.